The plaintiff and defendants in the agreed statement of facts have this: "The plaintiff and defendants respectfully agree that the facts relative tothis controversy, in addition to those admitted in the pleadings, are as follows," setting same forth.
This case was remanded that it be determined on "the agreed statement of facts" — 208 N.C. 77. In the present case the court below submitted the following issue to the jury:
"Was the note described in paragraph 5 of the complaint a renewal of the note described in paragraph 4 of the complaint?" The jury answered the issue "Yes."
The court below rendered judgment for plaintiff on the verdict. The defendants excepted and assigned error to the submission of the issue. We think defendants' exception and assignment of error must be sustained. The parties to the controversy have agreed to the statement of facts. The court below should render judgment on this agreed statement of facts. Like any other agreement, it stands unless set aside for mutual mistake or fraud.
Error and remanded.